      Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 1 of 46



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA




ENZO COSTA, et al.,
                                             No. 1:19-cv-3185 (RDM)
      Plaintiffs,

v.

DISTRICT OF COLUMBIA, et al.,

      Defendants.


             PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
                    MOTION FOR A PRELIMINARY INJUNCTION
          Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 2 of 46



                                                 TABLE OF CONTENTS
                                                                                                                             Page(s)

INTRODUCTION ......................................................................................................................1

STATEMENT OF FACTS ..........................................................................................................2

          1.        Saint Elizabeths Hospital and Its Patients .............................................................2
          2.        The 2020 COVID-19 Pandemic and Its Threat to Saint Elizabeths .......................2
          3.        Conditions at Saint Elizabeths Hospital Before and After the TRO.......................4
                    a. Medical Isolation and Quarantine Procedures..................................................4
                    b. Screening and Testing .....................................................................................5
                    c. Distribution of Masks .....................................................................................6
                    d. Psychiatric Treatment during the Outbreak .....................................................7

ARGUMENT ..............................................................................................................................8

          1.        Plaintiffs Are Likely to Succeed on the Merits of Their Claims .......................... 10
                    a. The Defendants Have Substantially Departed from Accepted Professional
                       Judgments in Their Efforts to Control and Prevent COVID-19 Infections...... 12
                    b. The Defendants Have Substantially Departed from Accepted Professional
                       Judgment in Their Provision of Mental Health Care ...................................... 25
          2.        Plaintiffs Will Suffer Irreparable Harm Unless Defendants Are Enjoined from
                    Following a Policy that Will Allow them to be Housed in Unconstitutional
                    Conditions in the Future ..................................................................................... 33
          3.        Enjoining Defendants from Failing to House and Treat Involuntarily Committed
                    Persons in Constitutionally Adequate Conditions Will Not Substantially Injure
                    Defendants or Others.......................................................................................... 35
          4.        A Preliminary Injunction Will Serve the Public Interest. ................................... 36

REQUESTED REMEDY .......................................................................................................... 36
          Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 3 of 46



                                             TABLE OF AUTHORITIES

                                                                                                                          Page(s)

Cases

Aamer v. Obama,
   742 F.3d 1023 (D.C. Cir. 2014) ............................................................................................. 9

Banks v. Booth,
   No. CV 20-849(CKK), 2020 WL 1914896 (D.D.C. Apr. 19, 2020) ..................................... 10

Brown v. District of Columbia,
   928 F.3d 1070 (D.C. Cir. 2019) ..................................................................................... 31, 32

Brown v. Plata,
   563 U.S. 493 (2011) ..................................................................................................... passim

Chatman-Bey v. Thornburgh,
   864 F.2d 804 (D.C. Cir. 1988) (en banc)................................................................................ 9

Darnell v. Pineiro,
   849 F.3d 17 (2d Cir. 2017) .................................................................................................. 11

Feliciano v. Gonzales,
    13 F. Supp. 2d 151 (D.P.R. 1998) ........................................................................................ 23

Gordon v. Holder,
   632 F.3d 722 (D.C. Cir. 2011) ............................................................................................... 8

Gray Panthers Project Fund v. Thompson,
   273 F. Supp. 2d 32 (D.D.C. 2002) ....................................................................................... 34

Harvey v. District of Columbia,
   798 F.3d 1042 (D.C. Cir. 2015) ........................................................................................... 10

**Helling v. McKinney,
   509 U.S. 25 (1993) ....................................................................................................... passim

Hernandez v. County of Monterey,
   110 F. Supp. 3d 929 (N.D. Cal. 2015).................................................................................. 24

Hudson v. Hardy,
   424 F.2d 854 (D.C. Cir. 1970) ............................................................................................... 9

Hutto v. Finney,
   437 U.S. 678 (1978) ........................................................................................................ 9, 37



                                                                      ii
          Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 4 of 46



Jackson v. Indiana,
   406 U.S. 715 (1972) ............................................................................................................ 28

Joy v. Healthcare CMS,
   534 F. Supp. 2d 482 (D. Del. 2008) ..................................................................................... 24

Kingsley v. Hendrickson,
   135 S. Ct. 2466 (2015) ........................................................................................................ 10

Lamprecht v. F.C.C.,
   958 F.2d 382 (D.C. Cir. 1992) ............................................................................................. 36

LaShawn A. v Dixon,
   762 F. Supp. 959 (D.D.C. 1991) .......................................................................................... 11

M.J. v. District of Columbia,
   401 F. Supp. 3d 1 (D.D.C. 2019) ......................................................................................... 31

Mays v. Dart,
  No. 20 C 2134, 2020 WL 1987007 (N.D. Ill. Apr. 27, 2020) ............................................... 34

Milliken v. Bradley,
   433 U.S. 267 (1977) ............................................................................................................ 37

Mills v. District of Columbia,
   571 F.3d 1304 (D.C. Cir. 2009) ........................................................................................... 33

O’Connor v. Donaldson,
   422 U.S. 563 (1975) ............................................................................................................ 30

Olmstead v. LC by Zimring,
   527 U.S. 581 (1999) ...................................................................................................... 31, 32

Shimon v. Dep’t of Corr. Servs. for N.Y.,
   No. 93-cv-3144 (DC), 1996 WL 15688 (S.D.N.Y. Jan. 17, 1996) ........................................ 24

Steimel v. Wernert,
    823 F.3d 902 (7th Cir. 2016) ............................................................................................... 31

U.S. Dep’t of Justice v. Daniel Chapter One,
   89 F. Supp. 3d 132 (D.D.C. 2015) ............................................................................... 2, 9, 34

United States v. Ore. State Med. Soc.,
   343 U.S. 326 ....................................................................................................................... 10

United States v. W.T. Grant Co.,
   345 U.S. 629 (1953) .................................................................................................... 2, 9, 34



                                                                        iii
          Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 5 of 46



**Youngberg v. Romeo,
   457 U.S. 307 (1982) ..................................................................................................... passim

Constitutional Provisions & Statutes

Fifth Amendment ................................................................................................................ 10, 11

Eighth Amendment ................................................................................................................. 5, 4

42 U.S.C. § 1983 ......................................................................................................................... 9

Americans with Disabilities Act ......................................................................................... passim

28 CFR § 35.130(d) .................................................................................................................. 31

District Human Rights Act. D Code § 2-1402.21(a)................................................................... 32

Other Authorities

CTRS. DISEASE CONTROL & PREVENTION, Cases in U.S., ............................................................. 2

CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019,
   Decontamination and Reuse of Filtering Facepiece Respirators ...................................... 7, 22

CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019, Hand
   Hygiene Recommendations .................................................................................................. 22

CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019, Interim
   Guidance on Management of Coronavirus Disease 2019 in Correctional and
   Detention Facilities ......................................................................................................... 4, 16

CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019, Interim
   Infection Prevention and Control Recommendations for Patients with
   Suspected or Confirmed Coronavirus Disease 2019 in Health Care Settings ....................... 16

CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019, Preparing
   for COVID-19: Long-Term Care Facilities, Nursing Homes ...................................... 4, 16, 18

CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019, Testing for
   Coronavirus in Nursing Homes ....................................................................................... 5, 20

Dist. of Columbia Dep’t of Human Human Servs., Human Services Agency
   COVID-19 Case Data.................................................................................................. 3, 4, 13

U.S. Substance Abuse and Mental Health Services Administration, Interim
   Considerations for State Mental Hospitals....................................................................... 7, 18

Hao Yao, et al., Patients with mental health disorders in the COVID-19 epidemic ...................... 3


                                                                         iv
        Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 6 of 46



                                         INTRODUCTION

       Patients at Saint Elizabeths remain at heightened and unnecessary risk from COVID-19.

As the Court-appointed amici warned three days ago, “as of the date of the filing of this report on

May 11, 2020, [the Hospital] continues to experience ongoing transmission of SARS-CoV-2.”

ECF 81 at 2. Amici identified numerous areas in which Defendants, despite earnest efforts, failed

to comply with professional standards of care, including the Centers for Disease Control and

Prevention (“CDC”) Guidelines. This violates the Constitution.

       Amici have also confirmed that there has been an extraordinary curtailment of mental health

care at the facility—including a 98% drop in the amount of treatment provided. ECF 78 at 5, 15.

Amici also report that the Hospital has failed to implement its plan for telehealth or other alternative

treatment, and 90% of individual plans include treatments that the Hospital has suspended. Id. at

16-18. This fails to comply with professional standards and violates the Constitution.

       While Defendants have reduced the patient population, amici report that as of May 6, there

are over 50 patients on the “ready for discharge” list. ECF 78 at 8. The continued detention of

patients the Hospital has deemed “ready for discharge,” where such patients face heightened risk

of exposure to COVID-19, fails to comply with professional standards, and violates the

Constitution and the Americans with Disabilities Act (“ADA”).

       This Court should convert the Temporary Restraining Order (ECF 83) into a Preliminary

Injunction. While the Hospital has modified certain practices in response to this lawsuit, these

measures have not been enough. Even if Defendants had fully complied with CDC Guidance—

which they have not—or the terms of the TRO, the “court’s power to grant injunctive relief

survives discontinuance of the illegal conduct, and because the purpose is to prevent further

violations, injunctive relief is appropriate when there is a cognizable danger of recurrent violation.”
        Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 7 of 46



U.S. Dep’t of Justice v. Daniel Chapter One, 89 F. Supp. 3d 132, 143 (D.D.C. 2015) (quoting

United States v. W.T. Grant Co., 345 U.S. 629 (1953)), aff’d, 650 F. App’x 20 (D.C. Cir. 2016).

It is for this reason that courts around the country have recognized that temporary orders protecting

individuals in congregate settings from substandard conditions must be extended.

                                     STATEMENT OF FACTS

           1.   Saint Elizabeths Hospital and Its Patients

        Saint Elizabeths Hospital is the District’s only public psychiatric facility for individuals

with serious and persistent mental illness who need intensive inpatient care to support their

recovery. ECF 59 at 1-2; ECF 81 at 3. It also provides mental health evaluations and care to

patients committed by the courts. ECF 81 at 3. Prior to the COVID-19 crisis, Saint Elizabeths

had an average patient population of 275, ECF 59 at 2, which has now been reduced to

approximately 199. ECF 81 at 4. It has 786 staff. ECF 81 at 3.

           2.   The 2020 COVID-19 Pandemic and Its Threat to Saint Elizabeths

        As the Court is well aware, the COVID-19 pandemic is a serious threat to public health.

ECF 59 at 2, ECF 39-1 at 6-9. The CDC estimates that as of May 13, 2020, there are 1,364,061

confirmed cases and 82,246 confirmed deaths in all 50 states and the District of Columbia.1

COVID-19 is highly contagious. Declaration of Dr. Marc Stern, M.D., M.P.H. (“Stern Decl.”)

(ECF 39-3) ¶ 8; Declaration of Dr. Johnathan L. Golob, M.D. (“Golob Decl.”) (ECF 39-4) ¶ 13.

        Medical and mental health professionals have consistently made clear that individuals with

mental health disorders require priority attention in this kind of emergency. Golob Decl. (ECF 39-



1
 CTRS. DISEASE CONTROL & PREVENTION, Cases in U.S., https://www.cdc.gov/coronavirus/2019-ncov/cases-
updates/cases-in-us.html. (last visited May 14, 2020).
                                                        2
        Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 8 of 46



4) ¶ 14. Mental health disorders like those experienced by Plaintiffs can increase the risk of

infections, including pneumonia, a leading cause of hospitalization and death among those infected

with COVID-19.2 Congregate settings like Saint Elizabeths enable and facilitate the rapid spread

of COVID-19 infection. Stern Decl. (ECF 39-3) ¶ 13; Golob Decl. (ECF 39-4) ¶ 13.

        When patients are housed in close quarters, the risks of spread are greatly, if not

exponentially, increased. Stern Decl. (ECF 39-3) ¶ 12; Golob Decl. (ECF 39-4) ¶ 14. Because

people — including staff and contractors —constantly cycle in and out of Saint Elizabeths and some

new patients are being admitted (as required by orders of the D.C. Superior Court), there is an

ever-present risk that new carriers will bring the virus into the facility. 5/7 Tr. 7, 24-25 (risk from

new admissions), 11 & 24 (risk from staff); ECF 81-1 at 1-2 (new admissions), 5 (staff).

        On April 1, 2020, one patient and five staff members at St. Elizabeths were confirmed to

be COVID-19 positive.3 As of April 16, 2020, when the Plaintiffs filed their amended complaint

seeking relief related to the COVID-19 outbreak at the Hospital, at least 33 patients, as well as at

least 51 of the hospital’s staff, had tested positive for COVID-19, and at least four patients had

died after contracting COVID-19. See ECF 39-1 at 11 & n. 30-31.

        After expedited proceedings, the Court found that the conditions at the Hospital violated

Plaintiffs’ due process rights and therefore issued a Temporary Restraining Order on April 25,

2020. ECF 59 & 60. The TRO required discrete changes to Defendants’ practices regarding

isolation and release from isolation, as well as reporting on compliance efforts. ECF 60. The Court



2
 See Hao Yao, et al., Patients with mental health disorders in the COVID-19 epidemic, The Lancet, Vol. 7 Issue 4 at
e21 (Apr. 1, 2020), https://www.thelancet.com/pdfs/journals/lanpsy/PIIS2215-0366(20)30090-0.pdf.
3
    Dist. of Columbia Dep’t of Human Servs., Human Services Agency COVID-19 Case                             Data,
https://coronavirus.dc.gov/page/human-services-agency-covid-19-case-data (last accessed May 14, 2020).
                                                             3
          Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 9 of 46



then appointed as amici curiae three experts to investigate and report to the Court about conditions

at the Hospital. ECF 68. In response to the experts’ reports (ECF 78, 81 & 81-1) and with the

numbers of cases and of deaths among the patient population rising even after the TRO was

entered, on May 11 the Court extended and expanded the TRO to require further testing and the

reduction of staff movement among different treatment units. ECF 82 & 83.

          As of May 13, 2020, at least 79 patients, as well as at least 84 staff, had tested positive for

COVID-19.4 An additional 56 patients were reported to be in quarantine due to exposure or

symptoms consistent with COVID-19.5 At least 13 patients and one staff member have died after

contracting COVID-19.6

             3.   Conditions at Saint Elizabeths Hospital Before and After the TRO

                  a.     Medical Isolation and Quarantine Procedures

          When there are COVID-19 cases in a congregate facility, the CDC recommends grouping

ill residents with dedicated health care professionals, ECF 81-1 at 4-5, and medically isolating

patients who may have been exposed.7 When Plaintiffs moved for a TRO, Saint Elizabeths had

established only one unit with seven beds to quarantine COVID-19 patients. Guzman Decl. (ECF

39-9) ¶ 3a. While that motion was pending, it established a second COVID-19 positive unit, and

a “Patients Under Investigation” unit. Tu Decl. (ECF 42-5) ¶ 7. As this Court found, however,

Defendants’ quarantining practices and their standard for determining when to release individuals


4
    Dist. of Columbia Dep’t of Human Servs., Human Services Agency COVID-19 Case                         Data,
https://coronavirus.dc.gov/page/human-services-agency-covid-19-case-data (last accessed May 14, 2020).
5
    Id.
6
    Id.
7
 CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019 Nursing Homes & Long-Term Care
Facilities, ECF 55-1; CTRS. DISEASE CONTROL & PREVENTION, Interim Guidance on Management of Coronavirus
Disease 2019 (COVID-19) in Correctional and Detention Facilities (Mar. 23, 2020), ECF 55-2.
                                                          4
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 10 of 46



from isolation did not satisfy CDC standards. ECF 59 at 13-16. The resulting risk to Plaintiffs was

“immediate and manifest.” ECF 59 at 14.

        The Hospital currently has four COVID positive units, seven additional quarantine units, a

“Patients Under Investigation” unit, and two units for patients not suspected of having been

exposed to COVID-19. ECF 81-1 at 2-4. As amici note, there is considerable evidence that

Defendants are still not satisfying CDC standards and “maintaining the integrity [of the known

infection, exposed, and symptomatic patients] has proven to be challenging.” ECF 81 at 4. As

Dr. Waldman summarized on May 7, the Hospital’s efforts to quarantine and group individuals

with similar status after the TRO had been executed “obviously imperfectly.” May 7 Tr. 8. See

also Ex. 1 (Decl. of Ieshaah Murphy (“Murphy Decl.”) ¶ 4 (describing “Client A” using the

communal bathrooms and watching TV and playing video games with other residents while

awaiting COVID-19 test results, which turned out to be positive).

                b.      Screening and Testing

        As discussed in the Court’s May 11 order, the CDC guidance for nursing homes states that

“the first step of a test-based prevention strategy should ideally be a point prevalence survey (PPS)

of all residents and all HCP [health care professionals] in the facility.”8 See ECF 82 at 6-7.

        When Plaintiffs moved for a TRO, patients were not being tested for COVID-19, even

when they displayed characteristic symptoms of the virus, and Defendants reported having

conducted only 31 tests. Costa Decl. (ECF 39-6) ¶ 13; Dunbar Decl. (ECF 39-7) ¶ 8; Smith Decl.

(ECF 39-8) ¶¶ 8, 11; Tu Decl. (ECF 42-5) ¶ 11; Murphy Decl, ¶ 4.



8
 CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019, Testing for Coronavirus in Nursing Homes,
ECF 55-1.
                                                        5
          Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 11 of 46



          Since the TRO was entered, Defendants conducted 87 tests of patients quarantined on the

seven quarantine units on May 4-5. ECF 81 at 4. Twenty-one patients on these units refused

testing. Id. The Hospital has not been ensuring that staff are tested; rather that testing staff at the

facility as part of the virus management strategy, the Defendants have referred staff who choose

to be tested to external testing sites. May 7 Tr. 21-22. Amici report that only 100 of the 786 staff

have been tested. ECF 81-1 at 3, 6.

          In extending and expanding the TRO on May 11, the Court found that Defendants’

failure to test staff and failure to limit staff’s movements among the treatment units contravened

CDC guidance and failed the professional judgment standard. ECF 82 at 6-8.

                 c.     Distribution of Masks

          When there are cases in a facility, the CDC recommends that the facility should implement

universal use of facemasks for health care professionals, encourage patients to remain in their

rooms, and encourage patients to wear face masks and perform social distancing when they leave

their rooms.9

          As the Court recognized in granting the TRO, at the time Plaintiffs filed for the TRO,

Defendants had not provided masks to all patients or instructed or required patients to wear masks

in a manner consistent with public health guidelines. ECF 59 at 13-14. Amici reported that

Defendants implemented a “universal masking requirement” on April 15, ECF 81 at 5, and that

most patients and all staff were observed as complying. ECF 81 at 6, 8. Amici also noted, however,

that the staff’s reuse of masks was not in accordance with CDC guidance and presented a




9
    Id.
                                                      6
        Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 12 of 46



“contamination risk.” May 7 Tr. 30, 34. The CDC guidance provides that when masks are reused

there should be “a minimum of five days between each [mask] use.”10

                  d.       Psychiatric Treatment during the Outbreak

         Guidance from the federal Substance Abuse and Mental Health Services Administration

(“SAMHSA”) provides that state psychiatric hospitals like Saint Elizabeths should take steps to

address the psychological impact of quarantine and the disruptions the COVID-19 virus may

cause, including preserving health care system functions and taking steps to provide alternatives

to in-person and group therapy consistent with CDC guidelines on infection control and increased

psychological screening with “utilization of clear clinical indications and, when applicable,

validated psychiatric screening instruments.” Ex. 2 (SAMHSA COVID-19 Interim Considerations

for State Psychiatric Hospitals at 3-4).11

         Prior to the TRO, Plaintiffs reported there had been severe curtailment of mental health

care, including closing the Treatment Mall, suspended group therapy, suspended anger

management classes and suspension of most competency restoration classes. Smith Decl. (ECF

39-8) ¶ 10; Costa Decl. (ECF 39-6) ¶ 9; Dunbar Decl. (ECF 39-7) ¶ 7.




10
  CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019, Decontamination and Reuse of Filtering
Facepiece Respirators, https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/decontamination-reuse-
respirators.html.
11
  U.S. Substance Abuse and Mental Health Services Administration, Interim Considerations for State Mental
Hospitals, https://www.samhsa.gov/sites/default/files/covid19-interim-considerations-for-state-psychiatric-
hospitals.pdf. The SAMHSA guidelines recommend that facilities “preserve healthcare system functioning” and ”be
aware of the psychological impact of quarantine and major disruptions to everyday life…Patients at mental health
facilities are vulnerable both to the infection itself, but also to worsening anxiety, mood, or psychosis during this
time. Given the uncertainty and rapid change associated with the virus, anxiety and distress should be anticipated.”
                                                              7
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 13 of 46



        Regarding mental health care, Defendants have claimed “much . . . remains unchanged

during the COVID-19 emergency,” ECF 42 at 12, and “each patient unit has a shared computer”

to enable teletherapy. Gongtang Decl. (ECF 42-2) ¶ 12.

        To the contrary, amici report that “Between February 2020 and April 2020 there has been

a dramatic decrease in the provision of mental health services at the hospital.” ECF 78 at 15 (noting

that hours of reported treatments fell from 6000 in February to less than 100 in April—a 98%

drop). Amici found that the Hospital’s plans for “a limited telehealth program” have “been

delayed,” ECF 78 at 17, and that, even when implemented, the provision of “technology provided

to individuals in care” will remain “very limited” because “each unit will get only one cart . . .

which will significantly limit the number of groups which can be held.” Id. Plaintiffs have been

directly impacted by the decreases in mental health services. Plaintiffs have not participated in the

therapies ordered by their individual plans, including Dialectic Behavior Therapy, Anger

Management, Community Training, or Women’s Coping, since the TLC was closed. Ex. 3

(Second Declaration of Vinita Smith (“Smith 2nd Decl.”)) ¶ 7, Ex. 4 (Second Declaration of Enzo

Costa (“Costa 2nd Decl.)) ¶¶ 12-13; Ex. 5 (Second Declaration of William Dunbar (“Dunbar 2nd

Decl.”)) ¶¶ 16-17. See also Murphy Decl. ¶ 4.

                                            ARGUMENT

        To obtain a preliminary injunction, the moving party must establish that: (1) it is likely to

succeed on the merits; (2) it is likely to suffer irreparable harm in the absence of preliminary relief;

(3) that the balance of equities tips in its favor; and (4) that an injunction is in the public interest.

Gordon v. Holder, 632 F.3d 722, 724 (D.C. Cir. 2011).




                                                       8
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 14 of 46



       The Court has authority to order relief to remedy unconstitutional conditions, including by

release. The writ of habeas corpus, which “cuts through all forms and goes to the very tissue of the

structure,” Chatman-Bey v. Thornburgh, 864 F.2d 804, 807 (D.C. Cir. 1988) (en banc) provides

authority for release and also to order remedies for unconstitutional conditions of confinement, as

“[h]abeas corpus tests not only the fact but also the form of detention.” Aamer v. Obama, 742 F.3d

1023, 1033 (D.C. Cir. 2014) (quoting Hudson v. Hardy, 424 F.2d 854, 833 n. 3 (D.C. Cir. 1970))

(internal quotation marks omitted). The court’s remedial authority under 42 U.S.C. § 1983 is

“broad, for breadth and flexibility are inherent in equitable remedies.” Hutto v. Finney, 437 U.S.

678, 687 n.9 (1978); Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 15 (1971)).

       The Hospital has made certain modifications to its practices since Plaintiffs filed for a TRO.

While these measures have slowed the spread of COVID-19, they are not enough. As amici noted,

the Hospital “continues to experience ongoing transmission of SARS-CoV-2.” ECF 81 at 2. And

this Court found just three days ago that Defendants have continued to fail to exercise professional

judgment consistent with CDC guidance in key respects. ECF 82 at 6-8.

       While Defendants have repeatedly cited their modifications as reasons why injunctive

relief should not be granted, ECF 42 at 1, 20; Apr. 22 Tr. 20; Apr. 24 Tr. 23-24 and ECF 74 at 6,

10, the “court’s power to grant injunctive relief survives discontinuance of the illegal conduct, and

because the purpose is to prevent further violations, injunctive relief is appropriate when there is

a cognizable danger of recurrent violation.” U.S. Dep’t of Justice v. Daniel Chapter One, 89 F.

Supp. 3d 132, 143 (D.D.C. 2015) (quoting United States v. W.T. Grant Co., 345 U.S. 629, 633

(1953)), aff’d, 650 F. App’x 20 (D.C. Cir. 2016). “In the context of seeking injunctive relief, once

a violation is demonstrated, all that need to be shown is that there is some reasonable likelihood


                                                     9
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 15 of 46



of future violations, and past unlawful conduct is highly suggestive of the likelihood of future

violations.” Id. “It is the duty of the court to beware of efforts to defeat injunctive relief by

protestations of repentance and reform . . . .” United States v. Ore. State Med. Soc., 343 U.S. 326,

333 (1952).

          1.   Plaintiffs Are Likely to Succeed on the Merits of Their Claims

       In issuing the TRO, the Court found that “Plaintiffs have established a likelihood of success

on the merits with respect to the two priority issues”—quarantining practices and releases from

medical isolation—raised at that stage. ECF 59 at 16. In extending the TRO, the Court found “the

hospital’s pre-TRO efforts fell short in the specified respects, see Dkt. 59, and no new evidence

suggests that the Court’s finding was incorrect.” ECF 82 at 5-6. Plaintiffs remain substantially

likely to prevail on the merits.

       None of the patients at Saint Elizabeths are serving time after criminal conviction. Under

the due process clause of the Fifth Amendment, “pretrial detainees (unlike convicted prisoners)

cannot be punished at all.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475 (2015); Banks v.

Booth, No. CV 20-849(CKK), 2020 WL 1914896 at *6 (D.D.C. Apr. 19, 2020). Pretrial

detainees can demonstrate that they have been “punished” if the actions taken against them are

objectively unreasonable. See Kingsley, 135 S. Ct. at 2473.         The government also “has an

affirmative duty to ensure the safety and general well-being of an involuntarily committed mental

patient.” ECF 59 at 10 (citing Harvey v. District of Columbia, 798 F.3d 1042, 1050-51 (D.C.

Cir. 2015)). Due process standards for civil detainees, like those for pretrial detainees, are higher

than those for individuals convicted of crimes: “[p]ersons who have been involuntarily

committed are entitled to more considerate treatment and conditions of confinement than


                                                      10
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 16 of 46



criminals whose conditions of confinement are designed to punish.” Youngberg v. Romeo, 457

U.S. 307, 321-22 (1982). Among the most basic rights of civil and pretrial detainees are the right

to adequate medical care, Youngberg, 457 U.S. at 324 (1982), and reasonable safety in

confinement, see Helling v. McKinney, 509 U.S. 25, 33 (1993) (holding that even convicted

individuals may not be subjected to “a condition of confinement that is . . . very likely to cause

serious illness and needless suffering.”). The right to medical care includes the right to mental

health care. See Brown v. Plata, 563 U.S. 493, 506 (2011).

       If the Court finds that the conditions at the Hospital have been objectively unreasonable

and/or fail to ensure Plaintiffs’ safety and well-being, then Plaintiffs and putative class members—

all of whom are civil or pretrial detainees—have made out a Fifth Amendment claim regardless of

Defendants’ subjective intent. Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017) (“[T]he Due

Process Clause can be violated when an official does not have subjective awareness that the

official’s acts (or omissions) have subjected the pretrial detainee to a substantial risk of harm.”).

Liability exists “when the decision by the professional is such a substantial departure from accepted

professional judgment, practice, or standards as to demonstrate that the person responsible actually

did not base the decision on such a judgment.” ECF 59 at 11 (quoting LaShawn A. v Dixon, 762 F.

Supp. 959, 994 (D.D.C. 1991) (in turn quoting Youngberg, 457 U.S. at 323).

       Here, the record evidence—in the form of the findings presented by amici, sworn affidavits

from residents in Defendants’ custody, from attorneys and investigators from PDS who have

witnessed first-hand the conditions of Defendants’ facilities, and expert declarations—amply

demonstrates that Plaintiffs and putative class members are facing a “substantial risk” of serious

harm that is unconstitutional because they are exposed to a “serious, communicable disease.”


                                                     11
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 17 of 46



Helling, 509 U.S. at 33, and because Defendants have failed to provide adequate mental health

care that comports with applicable standards of professional judgment. Youngberg, 457 U.S. at

314, 323; ECF 59 at 11.

       As identified by amici and the record evidence, and held by this Court, ECF 59 & 81,

Defendants unconstitutionally failed and continue to fail to protect the health and safety of

Plaintiffs from the risk of COVID-19 in several critical areas, all of which represent substantial

departures from accepted professional judgments. Amici and the record evidence have also

established that there has been an unconstitutional curtailment of mental health care, that patients

systemically are not receiving the care prescribed in their treatment plans, and that the Hospital is

continuing to detain more than 50 people on the “ready to release” list even though keeping them

in the Hospital exposes them to an unnecessary risk of contracting COVID-19, deprives them of

adequate mental health care and violates their rights under the Americans with Disabilities Act to

receive treatment in the most integrated setting appropriate to their needs.

               a.      The Defendants Have Substantially Departed from Accepted
                       Professional Judgments in Their Efforts to Control and Prevent
                       COVID-19 Infections.

       Defendants have unconstitutionally failed to protect the health and safety of Plaintiffs in

several key areas, all of which represent substantial departures from accepted professional

judgments: (i) medical isolation and quarantine of patients; (ii) the stall in the effort to reduce

patient census; (iii) cross-contamination by staff; (iv) inadequate testing and virus tracking; and

(v) failure of Hospital staff to follow basic hygienic practices.




                                                     12
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 18 of 46



        The interplay among these failings—each of which is well-supported by the record and is

discussed separately below—helps to explain the continued increase in COVID-19 cases at the

Hospital.

         Since the TRO was entered on April 25, the number of confirmed cases among patients

has continued to climb—from 46 to 79, and the number of patients who have died has doubled—

from 7 to 14.12 The following chart tracks the spread of COVID-19 among Hospital patients.




        The circumstances of the post-TRO new cases reflect that (i) the isolation and quarantine

measures have not complied with critical aspects of professional standards of care—as amici have

found, ECF 81 at 4—leading to continued risk of exposure to patients in the “Patients Under

Investigation” unit, ECF 81-1 at 3; (ii) the failure to continue to take measures to reduce head



12
  Dist. of Columbia Dep’t of Human Servs., Human Services Agency COVID-19 Case Data,
https://coronavirus.dc.gov/page/human-services-agency-covid-19-case-data (last accessed May 11, 2020).
                                                           13
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 19 of 46



count, which undermines the effectiveness of other preventive measures, ECF 81-1 at 1-2; see

also ECF 78 at 10 (Dr. Canavan’s recommendations to facilitate reductions in head count); (iii)

there has been potential cross-contamination by staff who work on both COVID-19 positive or

suspected units and other units, ECF 81 at 4; May 7 Tr. 11; (iv) Defendants failed to implement a

comprehensive testing regime to determine appropriate quarantine of patients in wards based on

their status (positive, symptomatic/suspected, exposed, or otherwise) and otherwise track the virus

spread, ECF 81 at 3-4 & ECF 81-1 at 5-7; and (v) preventive hygienic measures have been

insufficient, May 7 Tr. 30, 34; ECF 81 at 6 (“hand hygiene audit data . . . revealed compliance to

be <80%,” ongoing use of non-alcohol sanitizer). In particular, since the TRO was entered:

           •   On April 30, Defendants reported new cases from individuals who had been
               housed in the TLC unit, which is a makeshift unit converted from a classroom.
               This unit had been considered COVID-negative. When testing occurred, 12 of the
               17 patients tested positive. ECF 66.

           •   On May 7, amici reported learning of two new positive cases from Unit 1D, a unit
               that previously had no known exposure. May 7 Tr. 4. This unit had a “quarantine
               period that ended April 29, 2020” and the positive cases “represent[ed] new
               transmission without a defined exposure.” ECF 81 at 4. Thus amici had reason to
               believe that the exposed individuals “may very well have been infected by staff
               and not by other patients.” May 7 Tr. 11.

           •   On May 8, Defendants reported 4 new cases from Unit 1G. Again, there had not
               been prior cases on this unit. Amici have identified a potential source of exposure
               as Hospital staff (“a behavioral health technician”) who worked on the unit on May
               4, and has subsequently tested positive. ECF 81 at 4.

           •   The fact that patients on the “PUI” unit “whose test results are negative are
               returned to the unit from which they were placed on PUI status” was also identified
               as a problem because such individuals may be “exposed” while in PUI and then
               infect their prior unit. ECF 81-1 at 3-4.

           •   Head count has not dropped appreciably since entry of the TRO. Based on
               Defendants’ census data, there were 200 patients on April 29 (the first day


                                                    14
        Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 20 of 46



                 reported), and 193 on May 13 (the latest day reported).13 Amici noted that the
                 number of discharges “has decreased notably since the middle of April,” ECF 78
                 at 9.

        Because of their likely contribution to continued spread of the disease in recent days and

because of the Hospital’s failure to comply with CDC standards, each of the five conditions

Plaintiffs have identified warrants continued injunctive relief, including both continuation of the

relevant provisions of the TRO through the end of the COVID-19 crisis, and expansion of the

conditions to comply with the recommendations of amici.

        (i)   The Hospital’s Isolation and Quarantine Policies:                  Defendants have failed to

adequately isolate or quarantine patients, thus exposing them to an increased risk of contracting

COVID-19. Prior to the filing of this suit, the Hospital was housing individuals with COVID-19

symptoms together with non-symptomatic individuals. Costa Decl. (ECF 39-6) ¶ 6; Dunbar Decl.

(ECF 39-7) ¶¶ 5(a-b), 6; Tu Decl. (ECF 42-5) ¶¶ 7-8; April 20 Tr. 30; Murphy Decl. ¶ 4. In and

of itself, the Hospital’s failure to isolate and quarantine individuals with the virus or suspected of

having the virus violated Plaintiffs’ constitutional rights. Cf. Helling, 509 U.S. at 34 (exposing

individuals to “infectious maladies” violates the Eighth Amendment). Indeed, it was through

Defendants’ practices of housing exposed and symptomatic individuals together that Plaintiff

Dunbar, who had tested negative for COVID-19 as recently as March 18, tested positive on April

24. 4/24 Tr. 3-5; see also Dunbar Decl. (ECF 39-7) ¶¶ 5(a) (noting that he had been housed with

four individuals who tested positive, two of whom remained on the unit after receiving positive

tests), Dunbar 2nd Decl. ¶¶ 3-5.


13
  Defendants’ reporting of the census numbers does not include patients who have been admitted to area hospitals.
Defendants have reported seven fatalities and two new admissions since the TRO was entered. Defendants also
reported 5 releases on May 13.
                                                            15
        Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 21 of 46



        Despite clear guidance from the CDC, Defendants only started a practice of “treating all

units as quarantined” after the TRO motion was filed. ECF 59 at 13. As the Court noted in

entering the TRO, even as revised, the Defendants’ practices still did “not satisfy CDC standards.”

Id. (noting record evidence that “the Hospital has taken a less demanding approach [than the CDC

recommends] to enforce social distancing and mask use, that common areas are open, and that

patients are not remaining in their rooms to the extent practicable.”).

        As amici note, there is considerable evidence that Defendants are still not satisfying CDC

standards for separating known, symptomatic, and exposed patients. ECF 81 at 4. One basis for

the TRO was Defendants’ failure to follow CDC guidance regarding quarantine, ECF 59 at 13-

14, and as Dr. Waldman summarized on May 7, the Hospital’s efforts to quarantine and group

individuals with similar status even after the TRO had been executed “obviously imperfectly.”

May 7 Tr. 8.

        (ii) Persistent Patient Head Count and “Ready to Discharge” List: CDC guidance

recommends measures to reduce the population of congregate settings,14 and amici emphasize

that reduction of the number of patients is important because “one of the best ways to continue to

move toward the elimination of the SARS-CoV-2 from the environment is to reduce the number

of potential hosts. This would allow for physical distancing to be practiced to a much more




14
   See, e.g., CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019, Interim Infection Prevention and
Control Recommendations for Patients with Suspected or Confirmed Coronavirus Disease 2019 in Health Care
Settings, ECF 54-1 (“If hospitalization is not medically necessary, home care is preferable if the individual’s
situation allows”); CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019, Preparing for COVID-19:
Long-Term Care Facilities, Nursing Homes, ECF 55-1 (if “a facility cannot fully implement all recommended
infection control precautions, residents [with known or suspected COVID-19] should be transferred to another
facility that is capable of implementation”); CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019,
Interim Guidance on Management of Coronavirus Disease 2019 in Correctional and Detention Facilities, ECF 55-2
(“explore strategies to prevent over-crowding of correctional and detention facilities during a community outbreak”)
                                                             16
          Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 22 of 46



effective extent, for better surveillance to be conducted in order to ensure appropriate

implementation of infection control measures, and for individual attention to be paid to personal

hygiene practices (masking, hand washing/sanitizing, etc.) of patients.” ECF 81-1 at 1. They

therefore urge the Hospital to “reduce patient census to the extent possible,” ECF 81-1 at 1, and

have recommended specific measures to facilitate discharge. ECF 78 at 10.

           Amici noted that the Hospital had released 57 patients since mid-March, which was a

“significant accomplishment.” ECF 78 at 9; ECF 81 at 3-4. But many of these patients were

released only pursuant to court order and not because of the Defendants’ own initiative. See Ex.

6 (Superior Court May 8 Order).15 Consistent with this, amici noted, that the number of discharges

“has decreased noticeably since the middle of April,” ECF 78 at 9, and that as of May 6, “there

were 56 individuals in care on [the] ‘ready to discharge’ list.” ECF 78 at 8.16

           Amici have recommended a number of concrete steps to reduce the patient census. ECF

78 at 10 (including facilitating discharge planning meeting, subsidizing housing providers, and

educating community providers); see also Ex. 7, Third Declaration of Elizabeth Jones (“Jones 3rd

Decl.”) ¶¶ 8-11. As part of preliminary injunctive relief, the Court should order Defendants to

periodically report on whether they are following these recommendations and their efforts to

further reduce the patient census. Jones 3rd Decl. ¶11(b).


15
  The Order states in relevant part: “At the time of PDS’ initial filing one month ago, the Department of Behavioral
Health reported 45 individuals at St. Elizabeths Hospital held in competence proceedings on misdemeanor charges
as well as 12 individuals held at the D.C. Jail in competence proceedings on misdemeanor charges. Since then, the
Court has released six individuals based on the pleadings submitted and held approximately 40 hearings where the
United States government, Department of Behavioral Health and Department of Corrections were present – the latter
in the cases in which defendants were incarcerated at the jail. As of today, of the original 57 misdemeanant
defendants who were incarcerated at either Saint Elizabeths Hospital or the jail, only eleven individuals are held. Of
those eleven, the requests of two who sought release were denied while the remaining nine, through defense counsel,
represented that they no longer sought release. Of that group of eleven, nine are held at St. Elizabeths Hospital and
two are held at the D.C. Jail.”
16
     On May 13, Defendants reported that they had released five patients (one conditionally).
                                                               17
        Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 23 of 46



        (iii) Contamination and Cross-contamination Risk from Staff: Prior to the COVID crisis,

many Hospital staff worked with patients on multiple units, and that continued to be the case as of

the amici’s report on May 11. As the Court found, that is inconsistent with CDC Guidance, ECF

82 at 7-8, which provides that when a facility “dedicates space in the facility to care for residents

with confirmed COVID-19” it should “assign dedicated [health care providers] to work only in

this area of the facility.”17

        As the Court has noted, “amici emphasize that infection control requires reducing ‘traffic

within the hospital” and “were ‘emphatic in saying that while in the past this has not been

respected, there should be no mixing of staff between these units,” and that “amici posit that staff

is the most likely source of continued infection spread at Saint Elizabeths.” ECF 82 at 7. Amici

have recommended that “HCP and other staff should be assigned daily to only one unit.” ECF 81-

1 at 5; see also ECF 81 at 8 (“contractual nursing and environmental services staff be assigned to

one unit consistently, if possible.”). As Dr. Waldman explained on May 7, the Hospital’s failure

to implement this Guidance is a critical route through which the virus has spread through the

facility and “Staff really needs to – we need to pay a lot more attention to it.” May 7 Tr. 10-14.

        As amici elaborated in their report: “The greatest impediment to interrupting transmission

of virus within the facility is the re-introduction of virus from the outside community . . . The

hospital has established acceptable daily screening procedure for all visitors and staff . . . but the

presence of asymptomatic or pre-symptomatic carriers of the virus can easily go undetected.” ECF




17
   CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019 Nursing Homes & Long-Term Care
Facilities, ECF 55-2; see also Ex. 3 (Substance Abuse and Mental Health Services Administration, Covid19:
Interim Considerations for State Psychiatric Hospitals, at 2)2.b https://www.samhsa.gov/sites/default/files/covid19-
interim-considerations-for-state-psychiatric-hospitals.pdf).
                                                             18
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 24 of 46



81-1 at 5. Consistent with this observation, since the original TRO was entered, the number of

positive cases among Hospital staff has increased from 69 to 84, as illustrated in the chart below.




In extending the TRO, the Court ordered the relief recommended by amici—that “to the extent

medically and psychiatrically practicable, health care personnel and other staff shall be assigned

to only one unit.” ECF 83 ¶ 3. In entering preliminary injunctive relief, the Court should extend

these conditions through the duration of the COVID-19 crisis.

       (iv) Inadequate Testing: Prior to the TRO motion, the Hospital was not timely or routinely

testing patients with COVID-19 symptoms, or individuals who had been exposed to COVID-19.

Costa Decl. (ECF 39-6) ¶ 13; Dunbar Decl. (ECF 39-7) ¶ 8; Smith Decl. (ECF 39-8) ¶¶ 8, 11; Tu

Dec. (ECF 42-5) ¶ 11; 4/22 Tr. 52-53. For example, as amici note, it took the Hospital 12 days

(from March 20 to April 1) to test and receive results for the first suspected case of COVID-19.

ECF 81 at 3. After the TRO motion was filed, the Hospital announced that it had received certain

                                                    19
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 25 of 46



testing units and planned to test the entire patient population, Apr. 22 Tr. 31, 32, Apr. 24 Tr. 18-

19, but subject to the “policy of ‘immediately’ returning patients suspected of having the virus to

the general population after a single negative test result”; as the Court has previously noted, that

policy is “contrary to accepted professional standards,” ECF 59 at 14-16, and ordered that

Defendants conduct “clinical evaluations prior to releasing patients suspected of having COVID-

19 (i.e., symptomatic patients) from isolation, and if ‘a higher clinical suspicion’ for COVID-19

exists, [to] administer test-based criteria of two negative tests, at least 24 hours apart, prior to

discontinuing isolation.” ECF 60 ¶ 1. That order should be continued.

        Since the Court ordered this relief, there have been two important disclosures by

Defendants concerning the scope of testing that indicate testing has not been universal. First,

during the May 7 call, amici reported that “there was not testing internally at the facility of any

staff.” May 7 Tr. 21. Second, on May 8, Defendants advised Plaintiffs for the first time that they

had not tested all patients, and that slightly over 10 percent of the patient population (21 patients)

had refused to be tested. ECF 81 at 4. Plaintiffs have a pending information request with the

Defendants since May 10 on where these individuals are housed and what preventive measures

have been taken, and may raise additional issues when this information is provided.

        Beyond these issues, amici have concluded that the testing regimen adopted by Defendants

does not comply with CDC guidance and is inadequate to protect the patient population. The CDC

guidance for nursing homes states that “the first step of a test-based prevention strategy should

ideally be a point prevalence survey (PPS) of all residents and all HCP in the facility.”18 However,



18
   CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019, Testing for Coronavirus in Nursing Homes,
https://www.cdc.gov/coronavirus/2019-ncov/hcp/nursing-homes-testing.html.
                                                        20
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 26 of 46



as amici note, Defendants did not conduct widespread testing until May 4-5, ECF 81 at 4, and that

testing was not a point prevalence survey, because it did not cover patients in the two non-

quarantine “clear” units (2A and 2B), or Hospital staff. ECF 81 at 4.

       The Court has now acted, in part, upon amici’s recommendation, by ordering the

Defendants to complete a baseline point prevalence survey by May 15 for staff and residents, and

a second survey by May 22. ECF 83 ¶ 4. This decision was warranted. As Dr. Waldman stated

there needs to be “a much, much more aggressive testing strategy than has currently been in place

. . . we’re not just starting now, we’re inheriting a situation that’s been allowed to develop to where

it is at this point.” May 7 Tr. 11-12; see also May 7 Tr. 22 (Ms. Hebden: “it would be ideal to sort

of start from ground zero with . . . the point prevalence survey”).

       Amici’s recommendation went further to provide that the Court should order, beyond an

initial re-test, “repeat testing of all patients and staff who have negative test results no later than

one week after the initial test.” ECF 81 at 9; see also ECF 81-1 at 6; ECF 83 ¶. In conjunction

with ordering further injunctive relief, the Court should add this condition and extend it through

the duration of the COVID-19 crisis.

       Amici also recommend changes to the Hospital’s testing protocols for the quarantine units

(that testing “be done on a weekly basis until no patients have positive test results. After all

patients have tested negative ... a second test should be conducted 72 hours later”). ECF 81-1 at

3. And amici recommend renewed focus on the “patients who refuse testing.” ECF 81-1 at 7. As

noted above, once Defendants furnish the requested information for the patients who have refused

testing, Plaintiffs may seek further relief regarding this population.




                                                      21
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 27 of 46



        (v) Failure of Hospital Staff to Follow Basic Infection Control Practices: Prior to filing the

TRO, the Hospital’s use of masks and other PPE was intermittent, as was direction to engage in

“social distancing.” As the Court noted, “Plaintiffs have offered ample evidence that the Hospital

has taken a less demanding approach to enforcing social distancing and mask use, that common

spaces are open, and that patients are not remaining in their rooms to the extent practicable.” ECF

59 at 13. Amici reported some progress on these measures. May 7 Tr. 26. But amici also warned

about several troubling aspects of the implementation of infection control:

            •   Ms. Hebden stated that there was a “concern about how [masks are] being reused,
                because I think they represent a higher risk, a contamination risk potentially . . .
                they have been putting them in a paper bag, and then they’re reusing them until
                they’re damaged or soiled. Well, that is not in accordance with what the reuse of
                N95s would be as dictated by the CDC.” May 7 Tr. 30, 34. The CDC guidance
                provides that when masks are reused there should be “a minimum of five days
                between each use.”19

            •   Ms. Hebden also stated that “we really have to up the hand hygiene of all the
                patients, particularly the patients on the COVID unit.” Noting that “the COVID
                units do not have individual bathrooms,” she commented that “the bathrooms are
                not being cleaned every single time that a patient goes in there.” May 7 Tr. 38.

            •   Amici noted that the “hand hygiene audit data provided to amici revealed
                compliance to be <80%.” ECF 81 at 6. As Ms. Hebden observed, “I don’t think
                their hand hygiene data I’ve seen is as good as it should be for the staff. . . I’m
                recommending there should be a use of a CDC observational tool for hand hygiene,
                which they can modify for their purposes.” May 7 Tr. 42.

            •   Amici also recommended the “removal of all non-alcohol sanitizer form [sic] the
                building entry and patient units.” ECF 81 at 6. The CDC specifically recommends
                use of alcohol-based hand sanitizers, warning that it “does not have a recommended
                alternative to hand rub products with greater than 60% ethanol or 70%
                isopropanol.”20

19
  CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019, Decontamination and Reuse of Filtering
Facepiece Respirators, https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/decontamination-reuse-
respirators.html.
20
  CTRS. DISEASE CONTROL & PREVENTION, Coronavirus Disease 2019, Hand Hygiene Recommendations,
https://www.cdc.gov/coronavirus/2019-ncov/hcp/hand-hygiene.html.
                                                        22
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 28 of 46




In entering preliminary injunctive relief, the Court should order independent monitoring to ensure

that Defendants are complying with amici recommendations and CDC guidance regarding hygiene

practices for the duration of the COVID-19 crisis.

                                          *       *        *

       In sum, ample record evidence and expert reports demonstrate that Plaintiffs and patients at

the Hospital face a substantial risk of contracting COVID-19 because of the failure to adhere to

professional standards. In just under two months, there are already 163 confirmed cases of COVID-

19 at the Hospital—84 staff and 79 patients. And, indeed, Plaintiff Dunbar has contracted the disease.

       This risk is intolerable. Cf. Helling, 509 U.S. at 36 (asking “whether society considers the

risk that the prisoner complains of to be so grave that it violates contemporary standards of decency

to expose anyone unwillingly to such a risk.”). The available data from the CDC show that of

Americans generally who tested positive for COVID-19, nearly a third require hospitalization,

many of those require admission to the ICU, and between 1.8 and 3.4 percent of people die. From

a clinical and public health perspective, COVID-19 poses a risk of serious harm to anyone who

contracts it. Dr. Golob explains that this severe risk extends not only to the elderly, but to “younger

and healthier people” for whom “infection of this virus requires supportive care, which includes

supplemental oxygen, positive pressure ventilation, and in extreme cases, extracorporeal

mechanical oxygenation.” Golob Decl. (ECF 39-4) ¶ 5.

       The very failures of Defendants in this case have been found to constitute deliberate

indifference—a more stringent requirement than Plaintiffs need to meet—in like cases. For

instance, in Feliciano v. Gonzales, 13 F. Supp. 2d 151 (D.P.R. 1998), the Court found that the

defendant’s “inability . . . to properly isolate cases of active tuberculosis,” the “insufficient
                                                      23
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 29 of 46



medical dormitory beds,” the failure to “fully screen incoming inmates,” and the failure to

“provide for a sick call system that ensures access to care and that is capable of effectively

handling emergencies” constituted deliberate indifference. Id. at 208–09. In other cases, the

defendant’s inability to “adequately quarantine or remove inmates and support personnel known

to have active tuberculosis” was found to constitute deliberate indifference. See Shimon v. Dep’t

of Corr. Servs. for N.Y., No. 93-cv-3144 (DC), 1996 WL 15688 at *1 (S.D.N.Y. Jan. 17, 1996).

And in Joy v. Healthcare CMS, 534 F. Supp. 2d 482 (D. Del. 2008), the Court found that the

plaintiffs stated a claim under the Eighth Amendment where the warden “was aware that inmates

were not thoroughly screened for disease before going into general population and that

Correctional Medical Services does not have a policy in place to examine inmates before placing

them into general population.” Id. at 485. As discussed above, the record is replete with

Defendants’ failure to meet professional standards in a wide swath of areas, including their failed

quarantine policy, failure to properly isolate staff, and ineffective screening procedures.

       Defendants’ failure to protect Plaintiffs and the objective unreasonableness of their conduct

can also be shown by reference to their failure to follow accepted standards. Youngberg, 457 U.S.

at 321-22. The Court in Hernandez v. County of Monterey, 110 F. Supp. 3d 929 (N.D. Cal. 2015),

explained that “known noncompliance with generally accepted guidelines for inmate health strongly

indicates deliberate indifference to a substantial risk of serious harm.” Id. at 943. Here, amici’s

findings make clear that Defendants are out of compliance in critical categories of the CDC

guidelines for prevention and management of COVID-19 infection, including screening and

testing policies, social distancing requirements, medical isolation and quarantine protocols, and

hygiene practices. That Defendants efforts to prevent the spread of COVID-19 could qualify as


                                                     24
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 30 of 46



deliberate indifference leaves no doubt that Plaintiffs are likely to carry their lesser burden of

showing that Defendants’ approach substantially departed from accepted professional judgment.

               b.      The Defendants Have Substantially Departed from Accepted
                       Professional Judgment in Their Provision of Mental Health Care

       As amicus Dr. Patrick Canavan reported, the COVID outbreak “has changed the lives of

every individual in care at the Hospital. Connections to staff and other individuals have been

broken, they have lost peers to the virus and they must manage their anxiety without the benefit

of many therapies upon which they were dependent. The effect on these individuals will likely be

long lasting and the Hospital must be ready to address the effect for the long term.” ECF 78 at

27. Patients in both units where Plaintiff Dunbar has been housed have died of COVID-19 in the

last few weeks, and he is scared. Dunbar 2nd Decl. ¶14. While Dr. Canavan commended Hospital

staff, he noted significant shortcomings in the provision of mental health care, particularly the

systemic failure to provide therapy or therapy alternatives called for in patient treatment plans and

by the continued detention of patients who have been deemed “ready to discharge.”

       (i) Curtailment of Care: Saint Elizabeths policy “requires that each individual in care have

a current treatment plan, called the Individual Recovery Plan (IRP), which includes goals,

objectives and interventions and which is updated at regular intervals .… [T]he target number of

hours of active treatment is 15-20 hours per week depending on the individual in care’s clinical

condition.” ECF 78 at 5. Saint Elizabeths’ own emergency plan provides that care should be

continued as much as possible during a public health emergency. ECF 44 Ex. A at 9-10. This is

consistent with guidance. Ex. 3 at 3 (Recommendation 4).

        Prior to filing the TRO, each of the Plaintiffs complained about severe curtailment in their

care, including the closing of the Treatment Mall, suspension of group therapy, anger management
                                                     25
        Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 31 of 46



classes, and competency restoration classes. Smith Decl. (ECF 39-8) ¶ 10; Costa Decl. (ECF 39-

6)¶ 9; Dunbar Decl. (ECF 39-7) ¶ 7. Plaintiffs also noted that Defendants had not taken adequate

steps to compensate of the loss of this treatment, for example by using teletherapy or virtual

therapy. FAC ¶ 111. Since the TRO was entered, Plaintiffs continue to report that they are not

receiving appropriate mental health services. Smith 2nd Decl. ¶¶ 6-7; Costa 2nd Decl. ¶¶ 11-13 ;

Dunbar 2nd Decl. ¶¶ 15- 17.

         Amici confirm that there has been a dramatic curtailment of mental health services. As

Dr. Canavan wrote, “[d]ata provided by the Defendants reflecting treatment since April 1st show

a significant decrease, with fewer than 100 hours of treatment compared with the almost 6000

hours just two months earlier.” ECF 78 at 15. That represents a 98% drop. Amici observed that

multiple patients interviewed “reported very little, if any, treatment is occurring and that there is

little for them to do on the units other than watch TV.” Id. at 14. Amici also noted that 90 percent

of the treatment plans reviewed contained treatment components “that are no longer operating.”

ECF 78 at 16. And, they also noted that “[t]here has not been coordinated treatment delivery due

to the administrative leadership decision . . . approximately 34 licensed, board-certified or

accredited clinicians are currently not involved in direct care treatment but are assigned to perform

non-clinical work in the Hospital,” id. at 13, “no group therapies have been provided by

Rehabilitation or TLC staff since mid-March,” id. at 12, and that “group therapies have all but

been eliminated during the COVID-19 outbreak,” id. at 19, event though they are the “linchpin”

of treatment at the Hospital. Id. at 11.21 Plaintiff Smith has not been able to participate in


21
   As Amici notes, “Group therapy is an important and proven treatment modality that provides numerous benefits
for participants. It helps an individual in care realize that there are other people who have similar issues and is useful
in the development of interpersonal skills. In addition, the members of the group who have similar concerns can
support each other and may offer support to address a particular problem that an Individual can use to respond
                                                                26
        Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 32 of 46



Women’s Coping or Current Events group therapies. Smith 2nd Decl. ¶ 7. Plaintiff Costa has not

had access to Dialectical Behavior Therapy, Music Experience, Leisure Skills, Recreational

Education, Bible Study, Movement Meditations, or Anger Management. Costa 2nd Decl. ¶¶ 12-

13. Plaintiff Dunbar has not had access to Community Training, Drug Education, Medication

Education, or physical education classes. Dunbar 2nd Decl. ¶¶ 16-17.

         Plaintiffs recognize that the crisis makes group therapy difficult; however, as amici and the

Hospital’s own policies make clear, patients must continue to receive adequate mental health

services, even during public health emergencies. Seven weeks into the crisis, that is still not

happening. As amici explain, the Hospital’s intentions to provide alternative treatment remain

largely unfulfilled. EFC 78 at 17-18. For example, Plaintiff Costa reports that the only group

therapy he participates in currently is Music Group, which means only that patients choose three

songs to listen to on YouTube in the unit lounge. Costa 2nd Decl. ¶ 13. Equally concerning, amici

noted that the Hospital’s plans for “a limited telehealth program on each unit to allow for remote

group therapy” have “been delayed.”                   ECF 78 at 17.           Amici also stated that even when

implemented, the provision of “technology provided to individuals in care” will remain “very

limited” with “each unit will get only one cart . . . which will significantly limit the number of

groups which can be held.” Id.

         According to Elizabeth Jones, a psychiatric hospital administrator with over thirty years of

experience, the level of care described by amici “falls far short of what patients need to continue

their recovery from the serious mental illness that necessitated admission to a psychiatric



effectively to their own situation. It also provides a degree of socialization for individuals. It is for these reasons that
treatment at Saint Elizabeths has been heavily focused on group therapies. Unfortunately, group therapies have all
but been eliminated during the current COVID-19 outbreak.” ECF 78 at 18.
                                                                 27
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 33 of 46



institution”; and is “a clear risk to health and safety.” The failure to provide appropriate care are

a “drastic deterrents to treatment, recovery and timely discharge; risk traumatizing patients and

exacerbating symptoms of mental illness; and inevitably will result in long lasting, if not

permanent, damage to the individuals and their efforts at recovery.” Jones 3rd Decl. ¶¶ 3-4. She

concluded these circumstances violate professional standards of care and treatment.” Jones 3rd

Decl. ¶ 4.

       A facility “that deprives [persons] of basic sustenance, including adequate medical care, is

incompatible with the concept of human dignity and has no place in civilized society.” Brown v.

Plata, 563 U.S. 493, 510-11 (2011). And, it is well-settled that the state must provide treatment to

confined individuals not convicted of a crime in accord with the purpose of confinement. See, e.g.,

Jackson v. Indiana, 406 U.S. 715, 738 (1972) ("At the least, due process requires that the nature

and duration of commitment bear some reasonable relation to the purpose for which the individual

is committed”). Under Youngberg, the state must provide civilly committed individuals with,

among other things, adequate mental health care. See Youngberg, 457 U.S. at 315-16, 324.

Inadequate mental health care will violate a due process when it “is such a substantial departure

from accepted professional judgment, practice, or standards as to demonstrate that the person

responsible actually did not base the decision on such judgment.” Id. at 323.

       Here, Defendants’ actions are extraordinary departures from accepted professional

judgment, practice, or standards, including their own guidelines and recommendations from the

Hospital’s own professionals. Amici note that the Hospital policy is to implement treatment plans,

known as Individualized Recovery Plans or IRPs,and to provide 15-20 hours per week of

therapeutic services. ECF 78 at 5. As early as late March, the “TLC and Rehabilitation Services

                                                     28
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 34 of 46



[staff] developed schedules for on-unit programming to begin . . . with limited and identified staff

who would be dedicated to a particular unit, but that plan was not approved by the Hospital

administrative leaders and, as a result, no group therapies have been provided by Rehabilitation

or TLC staff since mid-March.” ECF 78 at 12. Defendants are failing to provide treatment in

accordance with the IRPs and, in fact, are barely providing any treatment at all. ECF 78 at 15-

17; see also Smith Decl. (ECF 39-8) ¶ 10; Costa Decl. (39-6) ¶ 9; Dunbar Decl. ¶ 7; Smith 2nd

Decl. ¶¶ 6-7, 11; Costa 2nd Decl. ¶¶ 11-13; Dunbar 2nd Decl. ¶¶ 15-17.             The Therapeutic

Learning Centers, which are the “linchpin of the Hospital treatment delivery,” ECF 78 at 12, are

closed, and Defendants are failing to provide alternative services appropriate for the COVID-19

crisis. Id.

        The curtailment of mental health treatment is not the result of professional judgment about

the care Plaintiffs need, but rather the result of blanket closures of treatment areas and suspension

of in-person therapy. See Youngberg, 457 U.S. at 323. There is nothing in the extensive record

indicating that Defendants exercised professional judgment to determine that the 200 individuals

committed to the District for intensive psychiatric treatment all of a sudden needed almost no

services. In fact, Defendants have failed to follow the professional judgment of the Hospital’s

treatment team, which recommended as early as late March a plan to provide comprehensive

services to patients in their unit. ECF 78 at 12. The clinical staff and treatment teams have not

updated patients’ treatment plans to account for the effect of the COVID-19 crisis. ECF 78 at 16.

Indeed, as Elizabeth Jones states, “patients simply are not receiving the services that their

treatment teams determined were essential for recovery and acceptable alternative strategies have

not been substituted.” Jones 3rd Decl. ¶ 5. Even in light of the COVID-19 emergency,


                                                     29
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 35 of 46



Defendant’s own policies and professional standards require an individualized assessment of the

care patients need and a strategy for administering that care during the crisis. Defendant’s own

emergency plan prioritizes the delivery of services during the crisis. ECF 44 Ex. A. The failure

to provide adequate mental health services is no doubt a departure from professional judgment.

See Youngberg, 457 U.S. at 323.

       (ii)    Patient Head Count and “Ready to Discharge”: As discussed above, the failure to

reduce the patient census to the greatest extent possible has placed patients at a substantial and

unconstitutional risk of contracting COVID-19. Where, as here, an individual is institutionalized

in a dangerous environment and essential mental health care is not provided, the balance of

considerations must shift in favor of community-based and integrated treatment options. See, e.g.,

Youngberg, 457 U.S. at 317 (person in custody has a constitutional right to treatment); O’Connor

v. Donaldson, 422 U.S. 563 (1975) (confining a person with mental illness who is no longer a threat

to himself or others is unconstitutional even if the State seeks to protect the person from less

desirable living conditions). The Defendants have identified patients ready for community

placement. ECF 78; Ex. 8, Second Declaration of Wanda Rose (“Rose 2nd Decl.”) ¶ 6. Given the

risks during the COVID-19 pandemic, keeping patients in the Hospital when the very treatment

they were institutionalized to receive, intensive inpatient psychiatric care, is not taking place, is

objectively unreasonable, fail to ensure plaintiffs’ reasonable safety, and therefore violate due

process.

       The continued hospitalization of patients ready for release also violates their rights under

the Americans with Disabilities Act. As Dr. Canavan notes, discharge planning for patients

should be an ongoing focus of treatment. ECF 78 at 6. The Hospital maintains a “ready for


                                                     30
        Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 36 of 46



discharge list” of patients for whom “the treatment team determined that the individual had

progressed sufficiently such that the treatment team could identify the level of care and housing

needs for the individual when discharged.” ECF 78 at 7. As of May 6, “there were 56 individuals

in care on [the] ‘ready to discharge’ list,” ECF 78 at 7, but Defendants have substantially reduced

their efforts at discharge planning and execution. ECF 78 at 8-9.

        The ADA requires that persons with disabilities be provided services in the least restrictive

setting consistent with their needs. 28 CFR § 35.130(d). Confinement in an institution is justified

only where it is essential to meet the person’s treatment needs and there is no appropriate

community setting. Brown v. District of Columbia, 928 F.3d 1070, 1077 (D.C. Cir. 2019) (citing

Olmstead v. LC by Zimring, 527 U.S. 581 (1999)). ADA regulations require that “[a] public entity

shall administer services, programs, and activities in the most integrated setting appropriate to the

needs of qualified individuals with disabilities.” 28 CFR § 35.130(d).

        Defendants must serve persons with disabilities in community settings where it has been

determined that community placement is appropriate and the transfer from institutional care to a

less restrictive setting is not opposed by the individual patient. Brown, 928 F.3d at 587. Defendants

may rely on reasonable assessments of their own professionals in determining whether an

individual “meets the essential eligibility requirements” for habilitation in a community-based

program. Olmstead, 527 U.S. at 602. While the government treating professional is not the sole

gatekeeper of whether a person is in the most integrated setting,22 for the purposes of this



22
   See, M.J. v. District of Columbia, 401 F. Supp. 3d 1, 12 (D.D.C. 2019) (because Olmstead “did not state that a
determination by a State’s own professionals is the only way that a plaintiff may establish” community placement is
warranted) (citing Steimel v. Wernert, 823 F.3d 902, 915-16 (7th Cir. 2016) (whether community based treatment was
appropriate could be demonstrated by allegations that the state had previously allowed plaintiffs more community
interaction).
                                                            31
        Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 37 of 46



preliminary injunction, external evaluations are not necessary.                        The Defendants’ treating

professionals have determined that at least 56 patients at Saint Elizabeths “mee[t] the essential

eligibility requirements,” Olmstead, 527 U.S. at 602, for community placement by placing them

on the “ready to discharge list.” ECF 78 at 7. With rigorous and regular assessment, many others

may be added to the “ready to discharge” list or may show their eligibility to receive community-

based services in other ways. See Jones 3rd Declaration ¶¶ 8- 10. Defendants have failed to meet

their obligations under the ADA to facilitate community placement for these eligible individuals;

amici report that the Defendants have largely stopped discharge planning with community

providers and have not appropriately modified their discharge practices to respond to the COVID-

19 outbreak. ECF 78 at 7-10; Rose 2nd Decl. ¶ 6.

         The housing barriers described by Defendants to amici to explain the backlog in

community placements is insufficient to overcome Defendants’ ADA obligations. See Brown, 928

F.3d at 1070.23 Amici’s recommendations to modify the District’s program to increase the

community placement of patients ready for release provide initial steps the District can

immediately take to address the barriers to community placement:

         # 1: The DBH should immediately begin a program to educate community
         providers about COVID-19 to calm fears over housing or serving Saint Elizabeths
         individuals.

         # 2: Hospital staff and DBH staff should immediately restart meeting twice a
         week via video conferencing to review and update the “ready for discharge” list
         and address any new barriers that have been highlighted because of COVID-19,

23
   The burden is on the Defendants to show that a requested accommodation of community placement is
unreasonable, even if it requires the modification of its programs or services. It is notable that amici concluded that
“there also have been fewer placements for individuals in care going to their own apartments since the COVID-19
outbreak as landlords tell social workers that they are leery of accepting referrals from Saint Elizabeths.” ECF 78 at
9. Rose 2nd Decl. ¶ 6. The refusal to rent to a person because of their disability is a clear violation of the District
Human Rights Act. D Code § 2-1402.21(a). The Defendants cannot justify their inability to create a community
placement based on the illegal conduct of landlords and the District’s failure to enforce its human rights laws.
                                                               32
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 38 of 46



        so DBH can engage community providers and identify strategies to mitigate
        concerns.

        # 3: DBH should provide a short-term subsidy or other supports to providers who
        accept individuals from Saint Elizabeths in the near future.

        # 4: DBH should expand housing options for older individuals in care or those
        who need higher levels of care such as nursing home or intensive residence, as
        well as individuals who have suffered from COVID-19 who may experience
        lingering effects and thus may be in need of more intensive community supports.

ECF 78 at 7-9. See also Jones 3rd Decl. ¶ 11(b).

        Put simply, failing to develop and implement a plan to facilitate the discharge and

community placement of patients whom Defendants deem “ready to discharge” violates the ADA.

           2. Plaintiffs Will Suffer Irreparable Harm Unless Defendants Are Enjoined from
              Following a Policy that Will Allow them to be Housed in Unconstitutional
              Conditions in the Future

        In entering the TRO, this Court concluded that “Plaintiffs have satisfied the irreparable

harm requirement for issuance of a temporary restraining order.” ECF 59 at 17. This remains the

case for the issuance of a preliminary injunction for two reasons.

        First, for the reasons described above, Plaintiffs’ constitutional and statutory rights are still

being violated, and nothing more is needed to prove irreparable harm, because the deprivation of

constitutional    rights,    “for     even     minimal      periods     of    time,     unquestionably

constitutes irreparable injury.” Mills v. District of Columbia, 571 F.3d 1304, 1312 (D.C. Cir.

2009); see generally Brown v. Plata, 563 U.S. 493, 511 (2011) (“Courts . . . must not shrink from

their obligation to enforce the constitutional rights of . . . prisoners.” (internal quotation marks and

citation omitted)).

        Second, as the Court noted, “the imminent risk to [Plaintiffs] health . . . also constitutes an

irreparable injury.” ECF 59 at 16-17. Plaintiffs are individuals with serious mental illnesses,
                                                       33
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 39 of 46



involuntarily housed in a psychiatric hospital. During the pandemic, they have been unnecessarily

exposed to the coronavirus without adequate means to protect themselves, and Plaintiff Dunbar

has tested positive. 4/24 Tr. 3-5. In addition to the physical risks of COVID-19 exposure, every

day, Plaintiffs are being deprived of the mental health care that is the purpose of their commitment

to the hospital. Amici observe that the curtailment of mental health care at Saint Elizabeths has

changed the lives of patients at the Hospital for the worse: “Connections to staff and other

individuals have been broken, they have lost peers to the virus and they must manage their anxiety

without the benefit of many therapies upon which they were dependent. The effect on these

individuals will likely be long lasting[.]” ECF 78 at 27. See also Jones 3rd Decl. ¶ 4.

       While Defendants have taken measures to reduce these risks, the Hospital “continues to

experience ongoing transmission of SARS-CoV-2.” ECF 81 at 2. Even if Defendants had

successfully eliminated these risks—which they have not—the “court’s power to grant injunctive

relief survives discontinuance of the illegal conduct, and because the purpose is to prevent future

violations, injunctive relief is appropriate when there is a cognizable danger of recurrent violation.”

U.S. Dep’t of Justice v. Daniel Chapter One, 89 F. Supp. 3d 132, 143 (D.D.C. 2015) (quoting

United States v. W.T. Grant Co., 345 U.S. 629 (1953)), aff’d, 650 F. App’x 20 (D.C. Cir. 2016);

cf. Gray Panthers Project Fund v. Thompson, 273 F. Supp. 2d 32, 34 (D.D.C. 2002) (issuing

permanent injunction even though the defendant acted “in compliance with the court’s preliminary

injunction”).

       Indeed, courts around the country considering substandard detention conditions in light of

the COVID-19 pandemic have recognized that temporary orders must be extended to prevent

backsliding. See, e.g., Mays v. Dart, Case No. 20 C 2134, 2020 WL 1987007 at *29 (N.D. Ill. Apr.


                                                      34
        Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 40 of 46



27, 2020) (converting TRO requiring improved response to COVID-19 at detention facility into

preliminary injunction; court reasoned that “[a]lthough the Sheriff appears to have complied with

the TRO . . . there is at least a possibility that [the Sheriff’s actions] could slip to the wayside

despite the Sheriff’s best intentions, as he works to manage the complexities of the Jail during this

public health crisis”).

        Given the continued spread of the virus at the Hospital and Defendants’ repeated failure to

adhere to CDC guidance and their own policies, injunctive relief to protect the patients from risks

of COVID-19 exposure and the deprivation of mental health care is not only warranted but

indispensable.

           3.   Enjoining Defendants from Failing to House and Treat Involuntarily
                Committed Persons in Constitutionally Adequate Conditions Will Not
                Substantially Injure Defendants or Others.

        A preliminary injunction would impose no measurable harm on Defendants or third parties.

When a government entity involuntarily commits persons to its custody, it has an obligation to

provide for their essential needs and to protect them from danger. Youngberg, 457 U.S. at 324

(1982). Defendants are not harmed by meeting this obligation; in fact, Defendants have no legal

right to confine Plaintiffs and others where they are exposed to a dangerous and life-threatening

risk.

        Nor would Defendants be harmed by an order requiring them to comply with the

integration mandate under the ADA and facilitate community-based services for all patients who

are eligible for discharge.    Indeed, it is Defendants’ affirmative obligation to do so when

circumstances exist such that the isolation of individuals with disabilities is no longer justified.




                                                      35
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 41 of 46



            4.         A Preliminary Injunction Will Serve the Public Interest.

       As noted above, the public interest is served when constitutional and statutory rights are

protected. ECF 59 at 17; Simms, 872 F. Supp. 2d at 105; accord Lamprecht v. F.C.C., 958 F.2d

382, 390 (D.C. Cir. 1992) (“a [government] policy that is unconstitutional would inherently

conflict with the public interest”). Here, the public interest would be vindicated by honoring

Plaintiffs’ constitutional and statutory rights and restoring basic standards of decency to the

treatment of Plaintiffs and other patients at the Hospital. And, as long as departing residents are

held in appropriate isolation, the risk to public health is much greater keeping them at Saint

Elizabeths than transferring them elsewhere or letting them out.

                                    REQUESTED REMEDY

       The Court should order injunctive relief of two sorts. First, it should order the Defendants

to follow professional public health standards for controlling the spread of COVID-19 at Saint

Elizabeths Hospital, including proper housing and infection control measures for patients, and

including significantly reducing the patient population at the Hospital. Second, it should enjoin

Defendants from further damaging Plaintiffs’ mental health by failing to provide essential

treatment. Amici have provided the Court with concrete, specific recommendations about what

should be ordered, tied to professional standards and based on their undisputed expertise. ECF 78,

81, 81-1.

       Although the basis for Defendants’ constitutional violation is their failure to adhere to

professional standards, and Plaintiffs request relief primarily aimed at rectifying those violations,

this Court may order more than mere compliance with CDC and other relevant professional

stanards, because, “[o]nce invoked, the scope of a district court’s equitable powers ... is broad, for


                                                     36
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 42 of 46



breadth and flexibility are inherent in equitable remedies.” Hutto v. Finney, 437 U.S. 678, 687 n.9

(1978) (quoting Milliken v. Bradley, 433 U.S. 267, 281 (1977)). Indeed, in Hutto, the Supreme

Court approved a prophylactic remedy that required a halt to a practice that was not itself

unconstitutional but was part of a “comprehensive” remedy to prevent future violations. See id. at

685-87. To similar effect is Brown v. Plata, 563 U.S. 493, 531-33 (2011), in which the Supreme

Court affirmed a downsizing remedy in order to address unconstitutional conditions caused by

overcrowding—even though the Constitution does not directly limit the number of people a state

may incarcerate.

       With these principles in mind, and with the goal of protecting Plaintiffs’ health and safety

by bringing the Hospital’s practices into compliance with CDC and other professional standards,

Plaintiffs request the following relief:

       1) The incorporation of current TRO directives, ECF 83, into a preliminary injunction.

Defendants have failed to adhere to professional standards, and, as this Court noted, the public

health crisis at the Hospital is ongoing. ECF 82 at 6. Even if Defendants could demonstrate full

compliance with the TRO, which they cannot, “good faith and conscientious compliance with the

Court’s order does not demonstrate that extension of the order is unwarranted.” ECF 82 at 5. The

Court should extend the first five paragraphs of ECF 83, regarding the treatment of exposed

patients, the treatment of symptomatic patients, the assignment of staff, the point prevalence

survey, and data management.

         2) Reduction of patient census. Significant downsizing of Saint Elizabeths Hospital is

the most effective way to prevent and control the spread of COVID-19 among the patients and to

provide mental health care in the most integrated setting appropriate for patient needs. ECF 81,


                                                    37
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 43 of 46



81-1; ECF 78; Jones Second Decl. (ECF 39-2) ¶¶8-10; Stern Decl. (ECF 39-3) ¶¶ 13-15; Jones

Decl. ¶¶ 17(a) & 17(j)(ii). To facilitate an orderly reduction consistent with the psychiatric needs

of the patients, the Court should order Defendants to:

            a. Evaluate every patient at least every 10 days to determine if they are “ready for

                discharge” under Hospital policies. See Jones Second Decl. (ECF 39-2) ¶ 11.

            b. Develop a detailed plan to ensure timely discharge from St. Elizabeths during the

                ongoing COVID-19 crisis that includes specific actions to incentivize

                community-based provider agencies to participate in planning and implementing

                discharges from St. Elizabeths; the provision of technical assistance; and

                resources for problem identification and remediation as discharge plans are

                implemented. Jones Second Decl. (ECF 39-2) ¶ 11; ECF 78 at 10.

            c. Report biweekly to the Court and Plaintiffs on the results of the evaluations of

                patients for the “ready to discharge” list and the discharge of patients on the

                “ready to discharge” list.

       3. Provision of adequate mental health care. All patients at Saint Elizabeths are, by

definition, in need of psychiatric care. Yet during this crisis, Defendants have ceased providing

key components of that care and are not systematically providing alternatives that can be

implemented consistent with COVID-19 public health guidelines, such as virtual or telemedicine

alternatives. See generally ECF 78. To remedy this, and in line with amici recommendations, the

Court should order Defendants, by date certain, to “develop - and have the capacity to implement

immediately - alternative methods of providing group treatments as conditions change in the short-

, medium- and long-term that allow for reduction or tightening of social distancing.” ECF 78; see


                                                    38
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 44 of 46



also Jones Second Decl. ¶ 11. Defendants should also be ordered by date certain to conduct

individual assessments of each patient, with input from the patient’s treatment team, the patient’s

attorney, and/or other supportive decision makers as determined by the patient, to determine the

appropriate treatment plan given the COVID-19 crisis. Jones Second Decl. ¶ 11. Finally, the Court

should order that all treatment plans should be implemented with fidelity and be tracked by the

appointed monitor (see below). Id.

         In addition, the Court should order that Defendants immediately procure technology

needed to implement patients’ treatment plans in line with Amici recommendations, including

iPads or similar devices for each patient, laptops or similar devices for each clinician who treats

patients; and 12 additional video conferencing devices and suitable AV carts so that two different

group activities can occur on each unit simultaneously. ECF 78 at 20-21.

       4. Other relief. To the extent not otherwise required by the Court’s order, the Court should

require Defendants to affirmatively consider implementing all recommendations of amici. The

Court should order Defendants to report to the Court within 10 days which recommendations they

have adopted, which they plan to adopt with a timeline for adoption, and which they reject and the

grounds for rejecting them.

       5. Independent Monitor. An Independent Monitor will be important to ensure compliance

with the Court’s Order. The Court should therefore appoint a Monitor, to be compensated by

Defendants who should be authorized to conduct such factual investigations as are necessary to

measure the Defendants’ efforts at compliance with the preliminary injunction and Defendants’

efforts to implement amici recommendations.         The Monitor should be authorized to have

appropriate access to the Hospital, its patients, its staff, and its records. The Monitor should be


                                                    39
       Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 45 of 46



directed to file weekly reports until such time as the District reaches substantial compliance with

all of the terms of the Preliminary injunction, and to file reports every 30 days thereafter.

       5. Reporting by the Defendants. To permit the Court and the Plaintiffs to assess whether

implementation of the injunction is effectively addressing the conditions at the Hospital, the

Defendants should be required to provide to the Court, the Independent Monitor and the Plaintiffs

a biweekly report that includes (i) the daily census of patients, (ii) the number of admissions, (iii)

the number of patients assessed for changes to their treatment plans, (iv) the number of patients

recommended for change in treatment, as well as any instance where the treatment has not been

implemented, (iv) the number of patients the assessment team has assessed for placement on the

“ready to discharge” list and the results of those evaluations (v), the number of patients discharged

from the Hospital and where they were discharged to; (v) for any patients remaining in the facility,

their COVID-19 status and their quarantine or isolation status, and (vii) summaries of all

complaints reported to the Hospital’s patient advocate.

                                          CONCLUSION

       For the foregoing reasons, the motion for preliminary injunction should be granted.



Dated: May 14, 2020                            Respectfully submitted,

                                               /s/ John A. Freedman
                                               John A. Freedman (D.C. Bar No. 453075)
                                               Tirzah S. Lollar (D.C. Bar No. 497295)
                                               Brian A. Vaca (D.C. Bar No. 888324978)
                                               ARNOLD & PORTER KAYE SCHOLER LLP
                                               601 Massachusetts Avenue, N.W.
                                               Washington, D.C. 20004
                                               (202) 942-5000
                                               John.Freedman@arnoldporter.com
                                               Tirzah.Lollar@arnoldporter.com
                                                     40
Case 1:19-cv-03185-RDM Document 87-1 Filed 05/14/20 Page 46 of 46



                             Brian.Vaca@arnoldporter.com

                             Kaitlin Banner (D.C. Bar No. 1000436)
                             Margaret Hart (D.C. Bar No. 1030528)
                             Hannah Lieberman (D.C. Bar No. 336776)
                             Jonathan Smith (D.C. Bar No. 396578)
                             WASHINGTON LAWYERS’ COMMITTEE FOR
                             CIVIL RIGHTS AND URBAN AFFAIRS
                             700 14th Street, NW, Suite 400
                             Washington, DC 20005
                             Phone: (202) 319-1000
                             Fax: (202) 319-1010
                             kaitlin_banner@washlaw.org
                             margaret_hart@washlaw.org
                             hannah_lieberman@washlaw.org
                             jonathan_smith@washlaw.org

                             Scott Michelman (D.C. Bar No. 1006945)
                             Arthur B. Spitzer (D.C. Bar No. 235960)
                             Michael Perloff (D.C. Bar No. 1601047)
                             AMERICAN CIVIL LIBERTIES UNION
                             FOUNDATION OF THE DISTRICT OF
                             COLUMBIA
                             915 15th Street NW, Second Floor
                             Washington, D.C. 20005
                             (202) 457-0800
                             smichelman@acludc.org
                             aspitzer@acludc.org
                             mperloff@acludc.org




                                  41
